United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-40868
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MICHAEL DEAN LANG,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:02-CR-78-1
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Michael Dean Lang appeals the sentence imposed by the

district court following his guilty-plea conviction for

possession of stolen firearms.   Lang argues that the district

court should not have increased his offense level by four levels

under U.S.S.G. § 2K2.1(b)(5) because it already had increased

his offense level by two levels under U.S.S.G. § 2K2.1(b)(4).

Lang concedes that in United States v. Luna, 165 F.3d 316

(5th Cir. 1999), this court rejected the argument that he

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40868
                                 -2-

advances, but he notes that other circuits have held otherwise.

He thus seeks to preserve the argument for Supreme Court review.

     This court reviews the district court’s interpretation of

the Guidelines de novo.   Luna, 165 F.3d at 322.   However, “it is

the firm rule of this circuit that one panel may not overrule the

decisions of another.”    United States v. Taylor, 933 F.2d 307,

313 (5th Cir. 1991).   In Luna, 165 F.3d at 323, this court held

that the firearms Guidelines permit separate enhancements for the

firearms being stolen, under § 2K2.1(b)(4), and for the same

firearms being possessed during the commission of the underlying

felony offense of burglary, under § 2K2.1(b)(5).   Because Lang’s

argument is directly foreclosed by the precedent of this court,

the judgment of the district court is AFFIRMED.